Proceeding pursuant to CPLR Proceeding article 78 to review a determination of the Commissioner of the New York State Department of Environmental Conservation, dated December 7, 2004, which, after a hearing, denied the petitioner’s application for a permit to build a two-family house in a designated freshwater wetland.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determination of the Commissioner of the New York State Department of Environmental Conservation must be confirmed, as it was rational and not arbitrary and capricious (see Matter of Grimaldi v New York State Dept. of Envtl. Conservation, 299 AD2d 410 [2002]; Goldhirsch v Flacke, 114 AD2d 998 [1985]; Matter of Smith v Williams, 111 AD2d 855 [1985]).
The petitioner’s remaining contentions are without merit. Cozier, J.P., Santucci, Spolzino and Skelos, JJ., concur.